10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LELAND BROADCASTING GROUP, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION,Hara Broadcasting, Inc., Intervenor.
No. 92-1444.
United States Court of Appeals, District of Columbia Circuit.
Nov. 15, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on appeal from an order of the Federal Communications Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the case be remanded to the Federal Communications Commission for an explanation why the location of Leland's proposed transmitter site could not be verified using the allocation table and the aeronautical map included with Leland's application, as discussed in the technical report in support of reconsideration prepared by Raymond E. Rohrer.  See Russian River Vintage Broadcasting v. FCC, No. 92-1235, slip op. at 3-4 (D.C.Cir. Oct. 8, 1993) ("The FCC would return an application [under the 'hard look' procedures] if a defect could not be resolved by the staff 'reliably' and 'with a high degree of confidence.' ")  (quoting  Processing of FM and TV Broadcast Applications, Report and Order, 50 Fed.Reg. 19,936, 19,946 (1985), reconsideration denied, 50 Fed.Reg. 43,157 (1985),  enforced sub nom.  Hilding v. FCC, 835 F.2d 1435 (9th Cir.1987)).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.